DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2-3, 10-11 and 18-19 were previously canceled. 
Claims 1, 7, 9, 15 and 17 have been amended in the Examiner’s Amendment below. 
Claims 1, 4-9, 12-17 and 20 are pending and have been examined. 
Claims 1, 4-9, 12-17 and 20 are allowed. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Congzhou Zhou on 05 May 2021.

The application has been amended as follows: 
In the Title: 
ORDER DETEMINATION METHOD, NON-TRANSITORY COMPUTER-READABLE MEDIUM AND SYSTEM IN AN UNMANNED STORED 

In the Claims: 
1. (Currently Amended) A computer-implemented method, comprising:
 receiving, by a shopping management system, registration information including a container identifier (ID) associated with a shopping container from a mobile device of a customer shopping at a store; 
associating, by the shopping management system, a user account of the customer with the container ID based on the registration information; 
generating, by the shopping management system, an order associated with the container ID;

 determining, by the shopping management system, a location of the shopping container in the store by performing a location calculation based on the RF signal from the RF tag attached to the shopping container; 
detecting, by the shopping management system, a plurality of RF signals from a plurality of RF tags attached to a plurality of corresponding items in the store using the plurality of RFID readers installed in the shopping area of the store; 
determining, by the shopping management system, a plurality of locations of the plurality of corresponding items in the store by performing a location calculation based on the plurality of RF signals from the plurality of RF tags attached to the plurality of corresponding items; 
adding, by the shopping management system, an item of the plurality of corresponding items to the order when the location of the item is within a predetermined distance from the location of the shopping container; 
removing, by the shopping management system, a particular item in the order when the location of the particular item is outside the predetermined distance from the location of the shopping container;
 Filed: February 6, 2018 Page: 3of13 determining, by the shopping management system according to the location of the shopping container, that the customer arrives at a checkout area of the store; and 
checking out, by the shopping management system, the customer at the checkout area of the store, wherein checking out the customer includes: 

checking, by the shopping management system, items in the order with the one or more items in the shopping container; 
wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved; and 
in response to a determination that the items in the order match the one or more items in the shopping container, associating, by the shopping management system, the order to the customer's user account to be paid by the customer.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the checkout area is in proximity to an exit of the store[[;]] 

9. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 

associating, by the shopping management system, a user account of the customer with the container ID based on the registration information; 
generating, by the shopping management system, an order associated with the container ID; 
detecting, by the shopping management system, a radio frequency (RF) signal from an RF tag attached to the shopping container using a plurality of radio frequency identification (RFID) readers installed in a shopping area of the store; 
determining, by the shopping management system, a location of the shopping container in the store by performing a location calculation based on the RF signal from the RF tag attached to the shopping container; 
detecting, by the shopping management system, a plurality of RF signals from a plurality of RF tags attached to a plurality of corresponding items in the store using the plurality of RFID readers installed in the shopping area of the store; 
determining, by the shopping management system, a plurality of locations of the plurality of corresponding items in the store by performing a location calculation based on thePage: 5of13 plurality of RF signals from the plurality of RF tags attached to the plurality of corresponding items; 
adding, by the shopping management system, an item of the plurality of corresponding items to the order when the location of the item is within a predetermined distance from the location of the shopping container; 

determining, by the shopping management system according to the location of the shopping container, that the customer arrives at a checkout area of the store; and 
checking out, by the shopping management system, the customer at the checkout area of the store, wherein checking out the customer includes: 
determining, by the shopping management system, one or more items in the shopping container at the checkout area of the store, wherein the one or more items are within the predetermined distance from the shopping container based on the RF signal detected from the RF tag attached to the shopping container and one or more RF signals detected from one or more RF tags attached to the one or more items; 
checking, by the shopping management system, items in the order with the one or more items in the shopping container; 
wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved; and 
in response to a determination that the items in the order match the one or more items in the shopping container, associating, by the shopping management system, the order to the customer's user account to be paid by the customer.  


17. (Currently Amended) A computer-implemented system, comprising: 
one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, by a shopping management system, registration information including a container identifier (ID) associated with a shopping container from a mobile device of a customer shopping at a store;
 associating, by the shopping management system, a user account of the customer with the container ID based on the registration information; 
Application No. : 15/889,997 Filed: February 6, 2018 Page: 7of13 generating, by the shopping management system, an order associated with the container ID; 
detecting, by the shopping management system, a radio frequency (RF) signal from an RF tag attached to the shopping container using a plurality of radio frequency identification (RFID) readers installed in a shopping area of the store;
 determining, by the shopping management system, a location of the shopping container in the store by performing a location calculation based on the RF signal from the RF tag attached to the shopping container; 

determining, by the shopping management system, a plurality of locations of the plurality of corresponding items in the store by performing a location calculation based on the plurality of RF signals from the plurality of RF tags attached to the plurality of corresponding items; 
adding, by the shopping management system, an item of the plurality of corresponding items to the order when the location of the item is within a predetermined distance from the location of the shopping container; 
removing, by the shopping management system, a particular item in the order when the location of the particular item is outside the predetermined distance from the location of the shopping container; 
determining, by the shopping management system according to the location of the shopping container, that the customer arrives at a checkout area of the store; and 
checking out, by the shopping management system, the customer at the checkout area of the store, wherein checking out the customer includes: 
determining, by the shopping management system, one or more items in the shopping container at the checkout area of the store, wherein the one or more items are within the predetermined distance from the shopping container based on the RF signal detected from the RF tag attached to the shopping container and one or more RF signals detected from one or more RF tags attached to the one or more items; Page: 8of13 

wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved; and  
in response to a determination that the items in the order match the one or more items in the shopping container, associating, by the shopping management system, the order to the customer's user account to be paid by the customer.  


Reasons for Allowance 
	The following is an Examiner’s statement of reasons for allowance: 

Prior Art Considerations 
	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to independent claims 1, 9 and 17, the allowable features are as follows: 
wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved; and 

The most apposite prior art of record includes Schkolnick, M, et al (Pat. No. US 6,032,127), in view of Mallesan, S. et al. (PGP No. US 2018/0197218 A1), and Thomas, A., et al. (PGP No. US 2015/0006319 A1), as noted in the Office Action mailed on 28 December 2020, Schkolnick in view of Mallesan and Thomas teach a shopping management system. 
Schkolnick discloses the features of generating, by a shopping management system, an order associated with the container (see Col. 5, ll. 21-54); detecting, by the shopping management system, a radio frequency (RF) signal from an RF tag attached to the shopping container using a plurality of radio frequency identification (RFID) readers installed in a shopping area of the store (see Col. 4, ll. 26-32; and see: Col. 4-5, ll. 61-67; Also see: FIG. 2 (el. 225 “R.F.”); determining by a shopping management system, a location of the shopping container in the store by performing a location calculation based on the RF signal from the RF tag attached to the shopping container (see Col. 4, ll. 33-55); detecting, by a shopping management system, a plurality of RF signals from a plurality of RF tags attached to a plurality of corresponding items in the store using the plurality of RFID readers installed in the shopping areas of the store  (Schkolnick, see Col. 4, ll. 26-32 ; and see: Col. 4, ll. 41-55 see Col. 4, ll. 33-55; Also see: FIG. 2); determining, by a shopping management system, a plurality of locations of the plurality of corresponding items in the store by performing a location calculation based on the plurality of RF signals from the plurality of RF tags attached to a plurality of corresponding items (see Col. 4, ll. 8-12 and ll. 33-55; and see: Col. 4-5, ll. 61-67); adding, by a shopping management system, an item of the plurality of corresponding items to the order when the location of the item is within a predetermined distance from the location of the shopping container (see Col. 5, ll. 21-54; and see: Col. 5, ll. 66-67 and Col. 6, ll. 1-12 disclosing; Also see: FIG. 4);  removing, by a shopping management system, a particular item in the order when the location of the particular item is outside the predetermined distance from the location of the shopping container (Schkolnick, see: Col. 9, ll. 11-21); and checking out the customer, wherein checking out the customer includes (see Col. 9, ll. 34-44): determining, by a shopping management system, one or more items in the shopping container, wherein the one or more items are within the predetermined distance from the shopping container based on the RF signal detected from the RF tag attached to the shopping container and one or more RF signals detected from one or more RF tags attached to the one or more items (Schkolnick, see: Col. 5, ll. 51-53 and ll. 66-67; and see: Col. 6, ll. 1-12; Also see: FIG. 4);  the one or more items in the shopping container (see Col. 5, ll. 51-53); and in response to a determination that the items in one or more items in the shopping container, associating the order to the customer's user account to be paid by the customer (Schkolnick, see: Col. 5, ll. 51-53; and see: Col. 9, ll. 34-44). 
receiving registration information including a container identifier (ID) associated with a shopping container from a mobile device of a customer shopping at a store (Mallesan, see paragraph [0058]; and see: paragraph [0075]; Also see: FIG. 8); associating a user account of the customer with the container ID based on the registration information (Mallesan, see paragraph [0058]; and see paragraph [0075]; Also see: FIG. 8); and determining, according to the location of the shopping container, that the customer arrives at a checkout area of the store (Mallesan, see: paragraph [0057]).  
Further, the Examiner relied upon the reference of Thomas to teach the following features of determining one or more items in the shopping container at the checkout area of the store (Thomas, see: paragraph [0056]); checking items in the order with the one or more items in the shopping container (Thomas, see: paragraph [0056]); and teaches a determination that the items in the order match the one or more items in the shopping container (Thomas, see: paragraph [0056]).  
However, the references of Schkolnick in view of Mallesan and Thomas do not teach the features recited in the amended claims of wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved. As such, the prior art does not anticipate or render obvious the allowable features of the claims. 
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art 
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  

Examiner’s Comment 
The Examiner notes the non-patent literature document titled Freedom Shopping Announces OEM Offering for Retail RFID Checkout &Security, published in Business Wire (2013), cited on PTO 892 as Reference U, and hereinafter referred to as Freedom Shopping, describes a system for the retail industry and how the use of RFID checkout, inventory tracking, and security features, such as security gates, are making shopping and checking out for customers easier and more efficient.  Although describing such features, Freedom Shopping does not disclose the features of wherein the checking triggers an alarm for an item that is determined to be within the predetermined distance from the location of the shopping container but is not included in the order, and automatically dismissing the alarm based on the item being put back to a section where it was retrieved. As such, Freedom Shopping does not remedy the deficiencies of the noted prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        


/ALLISON G WOOD/Primary Examiner, Art Unit 3625